




November 4, 2014




Clark Peterson
C/O Telesphere Networks Ltd.
9237 E Via de Ventura, Suite 250
Scottsdale, AZ 85258  


Dear Clark:


Vonage Holdings Corp. (“Vonage”), on behalf of its newly acquired subsidiary,
Telesphere Networks Ltd. (the “Subsidiary” and, together with Vonage, the
“Company”), is extending an offer of employment. This offer letter (the “Offer
Letter”) shall set forth the terms of your employment with the Company.


1. Employment


(a)
You will be employed in the position of President of the Subsidiary, reporting
to the Chief Executive Officer of Vonage or such other senior executive officer
of Vonage as may be determined from time to time by the Board of Directors of
Vonage (the “Board”) and the Chief Executive Officer of Vonage. You shall have
the duties and responsibilities customarily performed by a President of a
business unit of a public company and such other duties (the “Other Duties”) as
may be assigned to you, from time to time, by the Chief Executive Officer or
other senior executive officer of Vonage to which you report. You shall devote
your full-time working time to your duties for the Company, except that you may
serve on corporate boards, with the prior consent of the Chief Executive
Officer, the Chairman of the Board and the Lead Independent Director of the
Board, provided that such activities do not, individually or in the aggregate,
result in a conflict of interest with the Company, a breach of the restrictive
covenants set forth in your Employment Covenants Agreement (described in Section
8(a) below), or conflict materially with the performance of your duties under
this Offer Letter.

(b)
Your employment will commence on the Closing (as defined in the Agreement and
Plan of Merger, dated as of November 4, 2014, by and among Vonage, the
Subsidiary, and certain other parties thereto) (the “Commencement Date”).

2. Location


Your office location will be the Subsidiary’s offices in Scottsdale, Arizona,
with travel to Vonage’s headquarters in New Jersey and to such other locations
as required for business reasons.





WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



3. Compensation


(a)
The Company will pay you an annual base salary (“Base Salary”) of $300,000, less
applicable withholding, payable in equal installments in accordance with the
Company’s regular payroll practices for similarly situated employees, but in no
event less frequently than biweekly in arrears.



(b)
In addition to your Base Salary for calendar year 2014, you will be eligible, to
the extent not previously paid, to receive the annual cash bonus award that you
were eligible to receive under the Subsidiary’s bonus plan as in effect
immediately prior to the Closing based on the achievement of the existing
performance-based criteria under the Subsidiary’s bonus plan as in effect
immediately prior to the Closing. Such 2014 bonus award shall be paid at the
same time that bonuses are paid to other senior officers of the Company and in
accordance with the terms of the Subsidiary’s bonus plan as in effect
immediately prior to the Closing.



(c)
Commencing in calendar year 2015, you will be eligible for an annual cash bonus
with a Target Bonus Opportunity (“TBO”) of 60% of your current Base Salary for
the applicable year. The amount of your annual bonus will be based on the
achievement of performance objectives determined by the Company, in its sole
discretion, after good faith consultation with you. In 2015, attainment will be
based on a mix of Subsidiary performance objectives and Company performance
objectives, with specific parameters and metrics to be determined in accordance
with Vonage’s customary practices. TBO payouts are not guaranteed and are
granted in the Company’s sole discretion. When made, TBO payouts are generally
paid in late February/early March. You must be employed on the payout date to
receive any TBO payout.



4. Equity Awards


(a)
    You will be granted Performance Restricted Stock Units (“PRSUs”) under the
Vonage Holdings Corp. Amended and Restated 2006 Incentive Plan (the “Incentive
Plan”) covering a number of shares of Vonage’s common stock which have a value
at the date of grant based on the closing price per share on such date equal to
two million dollars ($2,000,000). The PRSUs will be granted on the first trading
day of the calendar month that follows the Commencement Date. The number of
PRSUs to be granted shall be based on the closing price of the Company’s common
stock on the date of grant.



(b)
The PRSUs shall be issued on the form of PRSU agreement (the “PRSU Agreement”)
approved by the Board for such grants made under the Incentive Plan, with the
number of shares being subject to adjustment based on subsequent stock splits,
reverse stock splits, other adjustments, or recapitalizations, as provided in
the Incentive Plan. The


2
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



PRSUs shall be comprised of three tranches as set forth below. Each tranche
shall vest only upon satisfaction of both the time-based and performance-based
vesting criteria applicable to such tranche. Tranche 1 shall comprise 25% of the
PRSUs; Tranche 2 shall comprise 45% of the PRSUs; and Tranche 3 shall comprise
30% of the PRSUs.


(i)
Subject to Section 5(a), 100% of the Tranche 1 PRSUs shall vest if the 2015
target performance metric applicable to such PRSUs (the “2015 Target Performance
Metric”) is attained and you are continuously employed through December 31,
2016.



(ii)
100% of the Tranche 2 PRSUs shall vest if the 2016 target performance metric
applicable to such PRSUs (the “2016 Target Performance Metric”) is attained and
you are continuously employed through December 31, 2016. In addition, if the
2015 Target Performance Metric is not achieved in 2015, the Tranche 1 PRSUs may
be earned and will vest in 2016 if the 2016 Target Performance Metric is
achieved, so that both the Tranche 1 and the Tranche 2 PRSUs may be earned in
2016.



(iii)
100% of the Tranche 3 PRSUs shall vest if the 2017 target performance metric
applicable to such PRSUs (the “2017 Target Performance Metric”) is attained and
you are continuously employed through December 31, 2017.



(c)
Except as otherwise provided in Section 5(a), subject to Executive’s continued
employment through the relevant vesting date for each tranche, Executive shall
also be eligible to receive an equity accelerator of up to 50% of the dollar
value of each tranche, payable in cash or Vonage common stock in the Company’s
sole discretion, if performance targets are exceeded for that year, with linear
vesting between target and maximum. Subject to Section 5(a), such payment shall
be made in the year following the year in which such amount vests, as soon as
practicable but in no event later than December 31 of such year. Maximum dollar
value of the accelerator for each tranche shall be as follows:



•
Tranche 1--$250,000

•
Tranche 2--$450,000

•
Tranche 3--$300,000



(d) The performance criteria applicable to each tranche of the PRSUs shall be
based on the achievement of performance objectives related to the performance of
the

3
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



Subsidiary, as determined (and modified if necessary) by the Company in its sole
discretion after good faith consultation with you.


(e)
The PRSUs will be governed by and subject to the terms of the Incentive Plan and
PRSU Agreement and in the event of a conflict between this Section and the
Incentive Plan and PRSU Agreement, the terms of the Incentive Plan and PRSU
Agreement shall control.



(f)
Beginning in 2015, you shall be eligible to participate in Vonage’s long-term
incentive compensation program as may be in effect from time to time and receive
annual incentive equity grants thereunder as determined by the Compensation
Committee of the Board in its sole discretion.



5. Severance


(a)
If your employment is terminated by the Company without Cause or by you with
Good Reason, each as defined below, you will be entitled to: (i) severance pay
equal to nine (9) months of your then-current base salary, less applicable
withholdings, which will be paid by the Company during its regular payroll cycle
over the nine (9) month period following the date of your employment
termination; provided that the first payment shall be made on the sixtieth
(60th) day after your termination of employment, and such first payment shall
include payment of any amounts that otherwise would be due prior thereto. In
addition, if your employment is terminated by the Company without Cause or by
you with Good Reason on or after December 31, 2015 and prior to December 31,
2016, the Tranche 1 PRSUs and the Tranche 1 equity accelerator shall vest if and
to the extent that the 2015 Target Performance Metric has been achieved and,
with respect to the Tranche 1 equity accelerator, exceeded as of December 31,
2015 and shall be settled and/or paid, as applicable, on the sixtieth (60th) day
following your termination of employment.



(b)
If your employment is terminated due to death or Disability (as defined below),
you (or your estate) will be entitled to a pro rata portion of the TBO (if any)
for the year in which termination occurs based on actual performance, payable,
less applicable withholdings, at the same time TBO payouts are made to other
senior officers of the Company.



(c)
Notwithstanding anything to the contrary herein, the payments and benefits set
forth in this Section 5 shall be subject to and contingent upon your (or, as
applicable, your estate’s) execution and delivery to the Company of a Separation
Agreement and G


4
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



eneral Release in a form reasonably acceptable to the Company in its sole
discretion (the “Release”), and such Release having become effective and
irrevocable in its entirety within sixty (60) days of your termination of
employment. For the avoidance of doubt, any severance payments and benefits set
forth in this Section 5 shall be forfeited unless an effective Release has been
received by the Company and has become irrevocable no later than sixty (60) days
following your termination of employment.


(d)
Definitions:



“Cause” means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other Disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company
given to you in writing, (iii) diverting or usurping a corporate opportunity of
the Company, (iv) fraud, willful malfeasance, gross negligence or recklessness
in the performance of employment duties, (v) willful failure to comply with any
of the material terms of this Offer Letter, (vi) other serious, willful
misconduct which causes material injury to the Company or its reputation,
including, but not limited to, willful or gross misconduct toward any of the
Company’s other employees, (vii) conviction of, or plea of nolo contendre to, a
felony or a crime involving moral turpitude, and/or (viii) material violation of
any written Company policies or procedures.


“Disability” means (i) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) you are, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefit for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.


“Good Reason” means: (i) a material decrease in your base salary; (ii) a
material diminution of your authorities, duties or responsibilities; (iii) a
failure of the Company to pay material compensation due and payable to you in
connection with your employment; (iv) willful failure to comply with any of the
material terms of this Offer Letter; and/or (v) the relocation of your principal
office more than fifty (50) miles away from Scottsdale, Arizona; provided,
however, that in no event shall a change in your Other Duties or the person to
whom you report constitute Good Reason as long as such person is a senior
executive of Vonage; provided, further, that no event or condition described in
clauses (i) through (v) shall constitute Good Reason unless (x) you give the
Company’s most senior Human Resources employee written notice of your intention
to terminate your employment for Good Reason and the grounds for such
termination within sixty (60) days after the occurrence of the event giving rise
to the “Good Reason” termination and (y) such grounds for termination (if

5
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



susceptible to correction) are not corrected by the Company within thirty (30)
days of its receipt of such notice (or, in the event that such grounds cannot be
corrected within such thirty (30) day period, the Company has not taken all
reasonable steps within such thirty (30) day period to correct such grounds as
promptly as practicable thereafter). If the Company does not correct the grounds
for termination during such thirty (30) day cure period (or take all reasonable
steps within such thirty (30) day period to correct such grounds as promptly as
practicable thereafter), your termination of employment for “Good Reason” shall
become effective on the first business day following the end of the cure period.
Unless otherwise advised by the Company, you will be expected to perform
services for the Company during the cure period.
6. Benefits


(a)
You shall be entitled to participate in all employee health and welfare plans,
programs and arrangements of the Company and the Subsidiary, to the extent you
are eligible to participate in such plans, in accordance with their respective
terms, as may be amended from time to time and on the basis no less favorable
than that made available to other similarly situated senior executives of the
Subsidiary.



(b)
You will annually be entitled to twenty seven (27) Flexible Days Off (FDO) to be
used in accordance with our Flexible Days Off policy.



7. Miscellaneous


(a)
In connection with your employment you will be required to enter into an
Employment Covenants Agreement; provided that such agreement shall cover the
Company and shall subject you to non-competition and non-solicitation
restrictive covenants during the term of your employment and for a period that
will expire on the second (2nd) anniversary of the termination of your
employment.

  
(b)
You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.



(c)
This Offer Letter does not create an implied or express guarantee of continued
employment. By accepting this offer, you are acknowledging that you are an
employee at-will. This means that either you or the Company may terminate your
employment at any time and for any reason or for no reason. This Offer Letter
contains the entire agreement and understanding between you and the Company with
respect to the terms of your employment and supersedes any prior or
contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company,
whether written or oral with respect to the terms of your employment, including,
without limitation, your employment


6
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



agreement dated as of November 13, 2006, as amended, with the Subsidiary (the
“Prior Agreement”); provided, however, that the foregoing shall not affect your
eligibility to receive an annual bonus in respect of calendar year 2014 as
described in Section 3(b) above and in Section 4(c) of the Prior Agreement.
Except for amendments to increase compensation payable to you, the terms of this
Offer Letter may not be amended except pursuant to a written agreement between
you and the Company.


(d)
Section 409A



(i)
The intent of the parties is that payments and benefits under this Offer Letter
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated there under (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Offer Letter shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. If you notify the Company that you have received advice of tax
counsel of national reputation with expertise in Section 409A that any provision
of this Offer Letter (or of any award of compensation, including equity
compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A (with specificity as to the reason thereof) or the
Company independently makes such determination, the Company shall, after
consulting with you, reform such provision to try to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Section 409A.



(ii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Offer Letter providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Offer Letter relating to any such
payments or benefits, references to a “termination,” “termination of employment”
or like terms shall mean “separation from service.”



(iii)
If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of that term under Section
409A(a)(2)(B)), then with regard to any payment or the provision of any benefit
that is considered “nonqualified deferred compensation” under Section 409A


7
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



(whether under this Offer Letter, any other plan, program, payroll practice or
any equity grant) and is payable upon your separation from service, such payment
or benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6) month-and-one-day period measured from the
date of your “separation from service,” and (B) the date of your death (the
“Delay Period”) and this Offer Letter and each such plan, program, payroll
practice or equity grant shall hereby be deemed amended accordingly. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to you
in a lump sum with interest at the prime rate as published in the Wall Street
Journal on the first business day of the Delay Period (provided that any payment
measured by a change in value that continues during the Delay Period shall not
be credited with interest for the Delay Period), and any remaining payments and
benefits due under this Offer Letter shall be paid or provided in accordance
with the regularly scheduled payment dates specified for them herein.


(iv)
For purposes of Section 409A, your right to receive any installment payments
pursuant to this Offer Letter shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Offer Letter
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.



(v)
To the extent any reimbursement or in-kind payment provided pursuant to this
Offer Letter is deemed nonqualified deferred compensation subject to Section
409A then (i) all such expenses or other reimbursements as provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by you;
(ii) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (iii) the right to such reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.



(vi)
No amounts payable to you by the Company or any of its subsidiaries or
affiliates under this Agreement or any other agreement that constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
offset by any other amount, except as permitted under Section 409A.



(e)
Withholding: The Company may withhold any tax (or other governmental obligation)
that may result from the payments made and benefits provided to you under this
Offer


8
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------



Letter or require you to make other arrangements satisfactory to the Company to
enable it to satisfy all such withholding requirements.


(f)
Governing Law; Waiver of Jury Trial. All matters affecting this Offer Letter,
including the validity thereof, are to be governed by, and interpreted and
construed in accordance with, the laws of the State of Arizona applicable to
contracts executed in and to be performed in that State. YOU AND THE COMPANY
HEREBY ACKNOWLEDGE AND AGREE THAT YOU AND THE COMPANY ARE HEREBY WAIVING ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER YOU OR THE COMPANY AGAINST THE OTHER IN CONNECTION WITH ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS OFFER LETTER.



(g)
Remedies. In addition to all other legal and equitable remedies, the prevailing
party in any dispute that in any way relates to this Offer Letter or your
employment hereunder shall be entitled to recover his or its reasonable
attorneys’ fees and expenses incurred in connection with such dispute.






9
WEIL:\95142494\3\79143.0008

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary, this Offer Letter shall be null and
void ab initio if the Closing does not occur. Please indicate your acceptance of
this offer by signing the Offer Letter in the space provided below.


Sincerely,


/s/ David Pearson
    
David Pearson
Chief Financial Officer and Treasurer






Agreed and Accepted:






Name: ______/s/ Clark Peterson_________
Clark Peterson


Date: _______11/4/2014__________



[SIGNATURE PAGE TO PETERSON OFFER LETTER]